                                                                             Case 8:19-cv-01998-MWF-KS Document 183 Filed 08/03/20 Page 1 of 2 Page ID #:5564



                                                                                             1   VENABLE LLP
                                                                                                 Allyson B. Baker (Admitted Pro Hac Vice)
                                                                                             2    abbaker@venable.com
                                                                                                 Gerald S. Sachs (Admitted Pro Hac Vice)
                                                                                             3    gssachs@venable.com
                                                                                                 600 Massachusetts Ave., NW
                                                                                             4   Washington, D.C. 20001
                                                                                                 Telephone: (202) 344-4000
                                                                                             5   Facsimile: (202) 344-8300
                                                                                             6   Witt W. Chang (SBN 281721)
                                                                                                  wwchang@venable.com
                                                                                             7   2049 Century Park East, Suite 2300
                                                                                                 Los Angeles, CA 90067
                                                                                             8   Telephone: (310) 229-9900
                                                                                                 Facsimile: (310) 229-9901
                                                                                             9
                                                                                                 Attorneys for Defendants
                                                                                            10

                                                                                            11                            UNITED STATES DISTRICT COURT
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12                          CENTRAL DISTRICT OF CALIFORNIA
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13   Bureau of Consumer Financial                    CASE NO. 8:19-cv-01998-MWF(KSx)
                                                                             310-229-9900




                                                                                                 Protection; State of Minnesota, by its
                                                                                            14   Attorney General, Keith Ellison; State of       Hon. Michael W. Fitzgerald
                                                                                                 North Carolina, ex rel. Joshua H. Stein,        Courtroom 5A – First Street
                                                                                            15   Attorney General; and The People of The
                                                                                                 State of California, Michael N. Feuer,
                                                                                            16   Los Angeles City Attorney,                      NOTICE OF LODGING OF
                                                                                                                                                 VENABLE LLP’S IN CAMERA
                                                                                            17                   Plaintiffs,                     SUBMISSION IN RESPONSE TO
                                                                                                                                                 COURT ORDER [ECF NO. 177] RE
                                                                                            18              v.                                   EX PARTE APPLICATION
                                                                                            19   Consumer Advocacy Center Inc., d/b/a
                                                                                                 Premier Student Loan Center; True               Action Filed:       October 21, 2019
                                                                                            20   Count Staffing Inc., d/b/a SL Account           FAC Filed:          February 24, 2020
                                                                                                 Management; Prime Consulting LLC,
                                                                                            21   d/b/a Financial Preparation Services;
                                                                                                 TAS 2019 LLC d/b/a Trusted Account
                                                                                            22   Services; Horizon Consultants LLC;
                                                                                                 First Priority LLC d/b/a Priority
                                                                                            23   Account Management; Albert Kim,
                                                                                                 a/k/a Albert King; Kaine Wen, a/k/a
                                                                                            24   Wenting Kaine Dai, Wen Ting Dai, and
                                                                                                 Kaine Wen Dai; and Tuong Nguyen,
                                                                                            25   a/k/a Tom Nelson,
                                                                                            26                   Defendants, and
                                                                                            27   Infinite Management Corp., f/k/a
                                                                                                 Infinite Management Solutions Inc.;
                                                                                            28   Hold The Door, Corp.; TN

                                                                                                 49704847                                    1
                                                                                                                                   NOTICE OF LODGING OF VENABLE’S IN CAMERA SUBMISSION
                                                                             Case 8:19-cv-01998-MWF-KS Document 183 Filed 08/03/20 Page 2 of 2 Page ID #:5565



                                                                                                 Accounting Inc.; Mice and Men
                                                                                             1   LLC; 1st Generation Holdings, LLC;
                                                                                                 Sarah Kim, and Anan Enterprise,
                                                                                             2   Inc.,
                                                                                             3                   Relief Defendants.
                                                                                             4

                                                                                             5              TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
                                                                                             6              PLEASE TAKE NOTICE that pursuant to the Court’s Order (ECF No.
                                                                                             7   177), Venable LLP hereby lodges with the Court “Venable LLP’s In Camera
                                                                                             8   Submission in Response to Court Order re Ex Parte Application” for the Court’s in
                                                                                             9   camera review. That document is lodged without wavier or prejudice to any
                                                                                            10   attorney-client privilege or any other applicable privilege or doctrine.
                                                                                            11
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                                 Dated: August 3, 2020                    VENABLE LLP
                                                                                            12
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13                                            By: /s/ Witt W. Chang
                                                                             310-229-9900




                                                                                                                                               Allyson B. Baker (admitted p.h.v.)
                                                                                            14                                                 Gerald S. Sachs (admitted p.h.v.)
                                                                                                                                               Witt W. Chang
                                                                                            15                                            Attorneys for Defendants
                                                                                            16

                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                 49704847                                   2
                                                                                                                                  NOTICE OF LODGING OF VENABLE’S IN CAMERA SUBMISSION
